                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE SONY PS3 “OTHER OS” LITIGATION                Case No. 10-cv-01811-YGR

                                   8                                                         ORDER GRANTING IN PART MOTION FOR
                                                                                             ATTORNEYS’ FEES BY OBJECTOR SUSAN
                                   9                                                         LINDBERG

                                  10                                                         Dkt. No. 391

                                  11

                                  12          The Court, having reviewed Objector Susan Lindberg’s Motion for Attorneys’ Fees, Costs,
Northern District of California
 United States District Court




                                  13   and an Incentive Award (Dkt. No. 391) and the opposition thereto, as well as the pleadings and

                                  14   other papers on file in this action, Orders that the Motion is GRANTED IN PART as set forth herein.

                                  15          Objector Lindbergh’s opposition to the motion to approve the cy pres distribution

                                  16   contributed to the Court’s decision to order a second distribution of the residual funds to class

                                  17   members with valid claims. The Ninth Circuit has held that objectors who provide a material

                                  18   benefit to the class through their objections are entitled to fees as a matter of law. Rodriguez v.

                                  19   Disner, 688 F.3d 645, 658-59 (9th Cir. 2012) (“Rodriguez II”).

                                  20          1. The Court awards attorneys’ fees in the amount of $9,300. The Court finds counsel’s

                                  21   requested rate to be reasonable and finds that 25 hours is a reasonable amount of time to incurred

                                  22   in opposing the cy pres motion and arguing in support of a second distribution. The Court did not

                                  23   adopt the objector’s reasoning on the issue of a different cy pres recipient, which objector could

                                  24   have raised at the time of the original approval motion, nor does the Court find additional hours of

                                  25   preparation or tracking to be reasonably necessary to the improved outcome for the class here.

                                  26          2. The Court awards additional costs reasonably incurred in connection with the

                                  27   opposition to the cy pres motion in the amount of $106.42 for FedEx and Pacer fees. The Court

                                  28   does not find payment of travel expenses not actually incurred to be reasonable, even if the fees
                                   1   were non-refundable airfare for a hearing that was cancelled one week prior to the hearing date.

                                   2          3. The Court awards an additional incentive award to objector Susan Lindberg in the

                                   3   amount of $1,750 to bring her incentive award to one equal to the named plaintiffs in this action

                                   4   ($3,500) in recognition of the benefits her efforts have conferred upon the class.

                                   5          The attorneys’ fees, costs, and incentive award ordered herein shall be paid first, from any

                                   6   remaining residual funds after the payment process from the second distribution is complete and

                                   7   the settlement administrator has been paid reasonable administration costs. The Settlement

                                   8   Administrator shall pay the sum of $11,156.42 to objector Lindbergh prior to making any cy pres

                                   9   payment. To the extent that the residual funds are insufficient to pay the total, any remaining

                                  10   amount shall be paid from class counsel’s fee award.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 25, 2019
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                             YVONNE GONZALEZ ROGERS
                                  14                                                       UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
